Citation Nr: 0113720	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to July 1982.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Vetearns Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
a compensable rating for epididymitis.  

In the veteran's substantive appeal dated in September 2000, 
the veteran requested a hearing at the RO before a member of 
the Board.  He was notified in November 2000 that a hearing 
had been scheduled on January 8, 2001, but he failed to 
appear for the hearing.

In a statement dated in May 2000 the veteran said that he was 
unable to hold a job because of his service-connected 
epididymitis.  This raises a claim for a total rating based 
on individual unemployability.  The matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran failed to appear for two VA examinations required 
for accurate evaluation of his epididymitis, without good 
cause shown.


CONCLUSION OF LAW

The claim for a compensable rating for epididymitis must be 
denied.  38 C.F.R. § 3.655 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1983 the veteran was granted service connection for 
left epididymitis, left varicocele, and postoperative left 
inguinal hernia.  Noncompensable ratings were assigned for 
each of these disabilities.

In September 1997 the veteran requested that his claim for 
left epididymitis be re-evaluated.

In a February 1998 letter, the RO asked the veteran to submit 
recent medical evidence showing that his genitourinary 
disabilities had increased in severity. 

Associated with the claims folder are numerous private 
medical records dated in 1998 addressing disabilities 
unrelated to this claim.

VA medical records include a VA Physical Examination report 
dated in September 1998, a VA genitourinary consultation 
report dated in October 1998, and a VA scrotal ultrasound 
report dated in November 1998.

In June 1999 the RO sent the veteran a letter advising him 
that a VA examination was being ordered to determine the 
current level of disability of his service-connected left 
epididymitis.  He was further advised that failure to report 
to the examination could cause his claim to be denied.

Documents in the claims file show that the veteran failed to 
report to a scheduled VA genitourinary examination in July 
1999.

In an August 1999 rating decision the RO continued a 
noncompensable rating for the veteran's service-connected 
left epididymitis, noting that the veteran had failed to 
report for a July 1999 examination.

In a Notice of Disagreement filed in September 1999, the 
veteran disagreed with the noncompensable rating stating that 
he should be rated at 20 percent for complete atrophy of both 
testicles.  He said that he was being treated at a VA 
outpatient clinic for the atrophy condition.  

A VA progress note dated in September 1999 reflects various 
complaints, including the veteran's report of having had 
episodes of urinary incontinence.

In a November 1999 letter, the RO once again informed the 
veteran that an examination was being ordered to determine 
the current level of severity of his disability.  He was also 
advised that failure to report for the examination could 
cause his claim for an increased rating to be denied.

VA records show that the veteran failed to report to a 
scheduled genitourinary examination in December 1999.

In a May 2000 statement the veteran requested that he be 
rated for chronic epididymitis.

In September 2000 the RO issued the veteran a statement of 
the case noting that he had failed to appear at scheduled VA 
examinations in July 1999 and December 1999, and that 
evidence expected from such examinations might have been 
material to the outcome of his claim.  

In a substantive appeal filed in October 2000, the veteran 
said that as far as treating his chronic epididymitis, he 
knew exactly what a hospital would do for him, "bed rest 
with ice packs."  He went on to say that he had been "self-
treating [himself]" for 15 years. 

II.  Analysis

38 C.F.R. § 3.655 pertains to cases where entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When the examination was scheduled in 
conjunction with a claim for increase, and the claimant fails 
to appear without good cause, the claim shall be denied.  
38 C.F.R. § 3.655 (2000).

In written argument in March 2001, the veteran's 
representative states that the veteran failed to report to 
two scheduled VA examinations in 1999 with no known cause, 
and that "[c]learly without the examination an increased 
rating would be impossible to ascertain the true residuals of 
the disability."  The Board agrees that entitlement to an 
increased rating for the veteran's left epididymitis cannot 
be determined without a thorough and contemporaneous VA 
examination.  Although there is medical evidence on file 
pertaining to the veteran's genitourinary system, further 
medical clarification regarding his service-connected 
epididymitis is necessary in light his service-connected left 
varicocele disability.  This is so since both disabilities 
involve the genitourinary system.  Medical clarification is 
further warranted since epididymitis can be rated by analogy 
to urinary tract infections, and a September 1999 VA 
outpatient record contains the veteran's report of having had 
episodes of urinary incontinence.  See 38 C.F.R. Part 4 
(2000).

With respect to the scheduled examinations in 1999, the RO 
notified the veteran in writing at his most current address 
of record that such examinations were being scheduled and 
that failure to report to the examinations could adversely 
affect his appeal.  He was also informed in the June 2000 
statement of the case that evidence expected from his 
scheduled examinations might have been material to his claim. 

The veteran's representative requests that the veteran be 
given one last opportunity for a VA examination.  However, in 
light of his acknowledgment that he is not aware of the 
reason and basis that the veteran failed to report to the 
last two scheduled examinations, and the fact that veteran 
has given no indication that he would be willing to report to 
another examination, the record does not warrant making a 
third attempt at a VA examination.  Incidentally, the veteran 
also failed to appear at a scheduled Travel Board hearing in 
January 2001 that he had requested with respect to this 
claim. 

In short, the Board finds that the veteran failed to appear 
for VA examinations in July 1999 and December 1999 without 
good cause shown.  The Board further finds that entitlement 
to a compensable rating for epididymitis could not be 
established without a thorough and contemporaneous VA 
examination.  Accordingly, because the veteran has failed to 
attend the most recently scheduled VA examinations, his claim 
for a compensable rating for epididymitis must be denied.  
38 C.F.R. § 3.655 (2000). 


ORDER

The claim for a compensable rating for epididymitis is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

	


 

